Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 1 of 34


 Subject:    Benlida v. Circuitronix; DRAFT complaint
 Date:       Wednesday, October 21, 2020 at 2:45:49 PM Eastern Daylight Time
 From:       Richard Lerner
 To:         Chauncey Cole
 CC:         Jean-Claude Mazzola, Richard Lerner
 AGachments: image001.jpg, Circuitronix DRAFT complaint.pdf

 Dear Chauncey –

 As discussed yesterday, here’s a draT complaint -- preUy straighVorward, albeit lengthy, because there are an
 awful lot of unpaid invoices.

 Rich



                            Richard E. Lerner
                            Mazzola Lindstrom LLP
                            1350 Avenue of the Americas, 2nd Floor
                            New York, New York 10019
                            D: 646.813.4345 | M: 917.584.4864 | richard@mazzolalindstrom.com
                            www.mazzolalindstrom.com




                                                                                                          Page 1 of 1
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 2 of 34




   MAZZOLA LINDSTROM, LLP
   1350 Avenue of the Americas, 2nd Floor
   New York, New York 10019
   (c) 646.250.6666
   jean-claude@mazzolalindstrom.com

   IN THE UNITED STATES DISTRICT COURT
   FOR THE SOUTHERN DISTRICT OF FLORIDA
   -----------------------------------------------------------------x
   JIANGMEN BENLIDA PRINTED                                                   CM/ECF
   CIRCUIT CO., LTD.,
                                       Plaintiffs,                      Civil Action No.:
            -against-
                                                                        Complaint
   CIRCUITRONIX LLC,
                                       Defendant.                       Jury Trial Demanded
   -----------------------------------------------------------------x

   To:     Circuitronix LLC
           3131 SW 42nd Street, Fort Lauderdale, Florida 33312
           Agent for Service of Process: Torres Law, P.A., 888 Southeast 3rd Ave, Fort Lauderdale,
           Florida 33316, Attn: OsvaldoTorres


           Plaintiff Jiangmen Benlida Printed Circuit Co., Ltd. (“Benlida”), through its undersigned

   attorneys, alleges as follows for its complaint against defendant Circuitronix LLC upon

   information and belief:

                                                        Parties
           1.       At all material times, plaintiff Benlida was and is a citizen of the People’s

   Republic of China, where it was formed as a limited liability company, and maintains its

   principal place of business at No. 76 Long, High-Tech Industrial Park, Jiangmen, Guangdong,

   People’s Republic of China, and is engaged in the manufacture and sale of computer circuit

   boards. It maintains no office in the State of Florida.

           2.       As of the date of the filing of the complaint herein, plaintiff Benlida’s owners are

   Huang Xiangjiang, Huang Hanchao, and Zhang Qing, who collectively own 100% of Benlida.


                                                            1
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 3 of 34




               a. Huang Xiangjiang is a citizen and resident of the People’s Republic of China, and

                  conducts business at No. 76 Long, High-Tech Industrial Park, Jiangmen,

                  Guangdong, People’s Republic of China. He maintains no residence or office in

                  the State of Florida.

               b. Huang Hanchao is a citizen and resident of the People’s Republic of China, and

                  conducts business at No. 76 Long, High-Tech Industrial Park, Jiangmen,

                  Guangdong, People’s Republic of China. He maintains no residence or office in

                  the State of Florida.

               c. Huang Hanchao is a citizen and resident of the People’s Republic of China, and

                  conducts business at No. 76 Long, High-Tech Industrial Park, Jiangmen,

                  Guangdong, People’s Republic of China. He maintains no residence or office in

                  the State of Florida.



          3.      At all material times, defendant Circuitronix was and is a citizen of the State of

   Florida, having been formed in Florida, having its principal office located at 3131 SW 42nd

   Street, Fort Lauderdale, Florida 33312, and having no members that are citizens, residents or

   domiciliaries of the People’s Republic of China.

          4.      Upon information and belief, as of the date of the filing of the complaint herein

   defendant Circuitronix was and is owned by Rishi Kukreja, a domiciliary of the State of Florida,

   with neither citizenship nor residency in the People’s Republic of China.

          5.      At the material times alleged herein, defendant Circuitronix ordered circuit boards

   from plaintiff Benlida.




                                                    2
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 4 of 34




          6.       At the material times alleged herein, the goods ordered by defendant Circuitronix

   were delivered to defendant, and accepted without complaint as to the quality of the goods, but

   defendant has failed to pay for such goods, thus owing plaintiff at the time of the filing of this

   complaint $5,303,213.21.

                                        Jurisdiction and Venue
          7.       This court possesses jurisdiction over this case pursuant to 28 U.S.C. § 1332(a),

   as there is diversity between a citizen of a foreign state (plaintiff Benlida, which was formed in

   the People’s Republic of China, where it maintains its principal place of business, and where all

   of its owners are domiciled) and a citizen of the State of Florida (Circuitronix, which was formed

   in the State of Florida, where it maintains its principal place of business, and has no members

   who are citizens, residents or domiciliaries of the People’s Republic of China), and the amount in

   controversy exceeds $75,000.00.

          8.       Venue is proper in this case pursuant to 28 U.S.C. §1391(b), as Circuitronix’s

   principal place of business – according to the website of the Division of Corporations of the State

   of Florida, as of the date of the filing of this complaint – is 3131 SW 42nd Street, Fort

   Lauderdale, Florida 33312, thus within Broward County and within the United States District for

   the Southern District of Florida.

                                               Background
          9.       This is an action to recover moneys due for the goods sold by Benlida to

   Circuitronix.

          10.      Benlida and Circuitronix entered into a contract with an effective date of March 1,

   2012 for the purchase of “bare printed circuit boards.” The contract provides that it is governed




                                                     3
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 5 of 34




   by the law of Florida, and that the parties consent to the jurisdiction and venue of the federal and

   state courts sitting in Miami-Dade County, Florida.

           11.     A supplemental letter agreement, modifying the 2012 contract, was entered into

   on July 21, 2016, due to discrepancies between the parties’ accountings. The 2016 letter

   agreement provides that venue of any dispute must be laid in the state or federal courts sitting in

   Broward County, Florida, rather than Miami-Dade, as was stated in the original contract.

           12.     Pursuant to the 2012 contract, separate invoices were issued for each tranche of

   circuit boards purchased by Circuitronix.

           13.     This lawsuit arises out of Circuitronix’s failure to pay for circuit boards that were

   purchased, but not paid for, in 2019 and 2020, and thus there is no statute of limitations that bars

   any portion of the claims made herein.

           14.     From June 2019 through January 2020, Benlida issued the following invoices,

   and caused the circuit boards that were ordered by Circuitronix to be delivered in accordance

   with the terms of the invoices, but the invoices have not been paid, save for the first, which was

   paid in part:

           15.     Invoice number CCT-BLD-190301001, with a due date of June 29, 2019, was

   issued by Benlida to Circuitronix, with an invoiced amount of $81,536.36. To date, Circuitronix

   has only paid only $37,416.86 of this invoice, leaving a balance due of $44,119.50.

           16.     Invoice number CCT-BLD-19030100, with a due date of June 29, 2019, was

   issued by Benlida to Circuitronix, with an invoiced amount of $54,353.60. To date, Circuitronix

   has paid no portion of the amount owed.




                                                     4
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 6 of 34




          17.    Invoice number CCT-BLD-190301003, with a due date of June 29, 2019 , was

   issued by Benlida to Circuitronix, with an invoiced amount of $43,756.95. To date, Circuitronix

   has paid no portion of the amount owed.

          18.    Invoice number CCT-BLD-19030101, with a due date of June 29, 2019, was

   issued by Benlida to Circuitronix, with an invoiced amount of $369.32. To date, Circuitronix has

   paid no portion of the amount owed.

          19.    Invoice number CCT-BLD-190305001, with a due date of July 3, 2019, was

   issued by Benlida to Circuitronix, with an invoiced amount of $39,243.19. To date, Circuitronix

   has paid no portion of the amount owed.

          20.    Invoice number CCT-BLD-190305002, with a due date of July 3, 2019, was

   issued by Benlida to Circuitronix, with an invoiced amount of $69,327.28. To date, Circuitronix

   has paid no portion of the amount owed.

          21.    Invoice number CCT-BLD-190308001, with a due date of July 6, 2019, was

   issued by Benlida to Circuitronix, with an invoiced amount of $29,091.11. To date, Circuitronix

   has paid no portion of the amount owed.

          22.    Invoice number CCT-BLD-190308002, with a due date of July 6, 2019, was

   issued by Benlida to Circuitronix, with an invoiced amount of $76,939.36. To date, Circuitronix

   has paid no portion of the amount owed.

          23.    Invoice number CCT-BLD-190308003, with a due date of July 6, 2019, was

   issued by Benlida to Circuitronix, with an invoiced amount of $20,735.88. To date, Circuitronix

   has paid no portion of the amount owed.




                                                  5
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 7 of 34




          24.    Invoice number CCT-BLD-190308004, with a due date of July 6, 2019, was

   issued by Benlida to Circuitronix, with an invoiced amount of $14,624.52. To date, Circuitronix

   has paid no portion of the amount owed.

          25.    Invoice number CCT-BLD-19030801, with a due date of July 6, 2019, was issued

   by Benlida to Circuitronix, with an invoiced amount of $470.95. To date, Circuitronix has paid

   no portion of the amount owed.

          26.    Invoice number CCT-BLD-190312001, with a due date of July 10, 2019, was

   issued by Benlida to Circuitronix, with an invoiced amount of $31,622.86. To date, Circuitronix

   has paid no portion of the amount owed.

          27.    Invoice number CCT-BLD-190312002, with a due date of July 10, 2019, was

   issued by Benlida to Circuitronix, with an invoiced amount of $58,677.88. To date, Circuitronix

   has paid no portion of the amount owed.

          28.    Invoice number CCT-BLD-19031201, with a due date of July 10, 2019, was

   issued by Benlida to Circuitronix, with an invoiced amount of $2,504.51. To date, Circuitronix

   has paid no portion of the amount owed.

          29.    Invoice number CCT-BLD-190315001, with a due date of July 13, 2019, was

   issued by Benlida to Circuitronix, with an invoiced amount of $78,512.15. To date, Circuitronix

   has paid no portion of the amount owed.

          30.    Invoice number CCT-BLD-190315002, with a due date of July 13, 2019, was

   issued by Benlida to Circuitronix, with an invoiced amount of $30,374.72. To date, Circuitronix

   has paid no portion of the amount owed.




                                                  6
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 8 of 34




          31.    Invoice number CCT-BLD-190315003, with a due date of July 13, 2019, was

   issued by Benlida to Circuitronix, with an invoiced amount of $5,002.56. To date, Circuitronix

   has paid no portion of the amount owed.

          32.    Invoice number CCT-BLD-19031901, with a due date of July 17, 2019, was

   issued by Benlida to Circuitronix, with an invoiced amount of $1,741.16. To date, Circuitronix

   has paid no portion of the amount owed.

          33.    Invoice number CCT-BLD-190319001, with a due date of July 18, 2019, was

   issued by Benlida to Circuitronix, with an invoiced amount of $75,164.62. To date, Circuitronix

   has paid no portion of the amount owed.

          34.    Invoice number CCT-BLD-190319002, with a due date of July 18, 2019, was

   issued by Benlida to Circuitronix, with an invoiced amount of $34,164.58. To date, Circuitronix

   has paid no portion of the amount owed.

          35.    Invoice number CCT-BLD-190322001, with a due date of July 20, 2019, was

   issued by Benlida to Circuitronix, with an invoiced amount of $54,623.98. To date, Circuitronix

   has paid no portion of the amount owed.

          36.    Invoice number CCT-BLD-190322002, with a due date of July 20, 2019, was

   issued by Benlida to Circuitronix, with an invoiced amount of $19,770.08. To date, Circuitronix

   has paid no portion of the amount owed.

          37.    Invoice number CCT-BLD-190322003, with a due date of July 20, 2019, was

   issued by Benlida to Circuitronix, with an invoiced amount of $27,408.56. To date, Circuitronix

   has paid no portion of the amount owed.




                                                  7
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 9 of 34




          38.    Invoice number CCT-BLD-19032501, with a due date of July 23, 2019, was

   issued by Benlida to Circuitronix, with an invoiced amount of $535.68. To date, Circuitronix has

   paid no portion of the amount owed.

          39.    Invoice number CCT-BLD-190326001, with a due date of July 24, 2019, was

   issued by Benlida to Circuitronix, with an invoiced amount of $57,693.67. To date, Circuitronix

   has paid no portion of the amount owed.

          40.    Invoice number CCT-BLD-190326002, with a due date of July 24, 2019, was

   issued by Benlida to Circuitronix, with an invoiced amount of $77,418.73. To date, Circuitronix

   has paid no portion of the amount owed.

          41.    Invoice number CCT-BLD-190326003, with a due date of July 24, 2019, was

   issued by Benlida to Circuitronix, with an invoiced amount of $5,371.68. To date, Circuitronix

   has paid no portion of the amount owed.

          42.    Invoice number CCT-BLD-190329001, with a due date of July 28, 2019, was

   issued by Benlida to Circuitronix, with an invoiced amount of $47,920.26. To date, Circuitronix

   has paid no portion of the amount owed.

          43.    Invoice number CCT-BLD-190329002, with a due date of July 28, 2019, was

   issued by Benlida to Circuitronix, with an invoiced amount of $7,783.20. To date, Circuitronix

   has paid no portion of the amount owed.

          44.    Invoice number CCT-BLD-19040201, with a due date of July 31, 2019, was

   issued by Benlida to Circuitronix, with an invoiced amount of $61.00. To date, Circuitronix has

   paid no portion of the amount owed.




                                                  8
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 10 of 34




           45.    Invoice number CCT-BLD-190403001, with a due date of August 2, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $78,471.53. To date, Circuitronix

    has paid no portion of the amount owed.

           46.    Invoice number CCT-BLD-190403002, with a due date of August 2, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $76,658.88. To date, Circuitronix

    has paid no portion of the amount owed.

           47.    Invoice number CCT-BLD-190403003, with a due date of August 2, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $5,943.06. To date, Circuitronix

    has paid no portion of the amount owed.

           48.    Invoice number CCT-BLD-190403004, with a due date of August 2, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $4,851.84. To date, Circuitronix

    has paid no portion of the amount owed.

           49.    Invoice number CCT-BLD-19040801, with a due date of August 6, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $3,715.60. To date, Circuitronix

    has paid no portion of the amount owed.

           50.    Invoice number CCT-BLD-190409001, with a due date of August 8, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $47,832.24. To date, Circuitronix

    has paid no portion of the amount owed.

           51.    Invoice number CCT-BLD-190409002, with a due date of August 8, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $75,046.24. To date, Circuitronix

    has paid no portion of the amount owed.




                                                   9
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 11 of 34




           52.    Invoice number CCT-BLD-190412001, with a due date of August 10, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $44,246.73. To date, Circuitronix

    has paid no portion of the amount owed.

           53.    Invoice number CCT-BLD-190412002, with a due date of August 10, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $8,535.24. To date, Circuitronix

    has paid no portion of the amount owed.

           54.    Invoice number CCT-BLD-190416001, with a due date of August 14, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $41,775.56. To date, Circuitronix

    has paid no portion of the amount owed.

           55.    Invoice number CCT-BLD-19041701, with a due date of August 15, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $134.73. To date, Circuitronix has

    paid no portion of the amount owed.

           56.    Invoice number CCT-BLD-190419001, with a due date of August 17, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $27,185.91. To date, Circuitronix

    has paid no portion of the amount owed.

           57.    Invoice number CCT-BLD-190419002, with a due date of August 17, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $65,979.98. To date, Circuitronix

    has paid no portion of the amount owed.

           58.    Invoice number CCT-BLD-190419003, with a due date of August 17, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $30,243.60. To date, Circuitronix

    has paid no portion of the amount owed.




                                                   10
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 12 of 34




           59.    Invoice number CCT-BLD-190419004, with a due date of August 17, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $29,942.65. To date, Circuitronix

    has paid no portion of the amount owed.

           60.    Invoice number CCT-BLD-19042201, with a due date of August 20, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $6,809.20. To date, Circuitronix

    has paid no portion of the amount owed.

           61.    Invoice number CCT-BLD-190423001, with a due date of August 21, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $57,714.54. To date, Circuitronix

    has paid no portion of the amount owed.

           62.    Invoice number CCT-BLD-190423002, with a due date of August 21, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $73,766.89. To date, Circuitronix

    has paid no portion of the amount owed.

           63.    Invoice number CCT-BLD-190423003, with a due date of August 21, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $64,098.14. To date, Circuitronix

    has paid no portion of the amount owed.

           64.    Invoice number CCT-BLD-190426001, with a due date of August 24, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $72,967.29. To date, Circuitronix

    has paid no portion of the amount owed.

           65.    Invoice number CCT-BLD-190426002, with a due date of August 24, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $27,774.20. To date, Circuitronix

    has paid no portion of the amount owed.




                                                   11
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 13 of 34




           66.    Invoice number CCT-BLD-190426003, with a due date of August 24, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $22,242.16. To date, Circuitronix

    has paid no portion of the amount owed.

           67.    Invoice number CCT-BLD-19042901, with a due date of August 27, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $22,333.20. To date, Circuitronix

    has paid no portion of the amount owed.

           68.    Invoice number CCT-BLD-190429001, with a due date of August 28, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $80,477.13. To date, Circuitronix

    has paid no portion of the amount owed.

           69.    Invoice number CCT-BLD-190429002, with a due date of August 28, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $6,905.20. To date, Circuitronix

    has paid no portion of the amount owed.

           70.    Invoice number CCT-BLD-19050601, with a due date of September 3, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $3,162.79. To date, Circuitronix

    has paid no portion of the amount owed.

           71.    Invoice number CCT-BLD-190507001, with a due date of September 4, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $32,339.27. To date,

    Circuitronix has paid no portion of the amount owed.

           72.    Invoice number CCT-BLD-190507002, with a due date of September 4, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $6,931.20. To date,

    Circuitronix has paid no portion of the amount owed.




                                                   12
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 14 of 34




           73.    Invoice number CCT-BLD-190510001, with a due date of September 7, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $36,559.03. To date,

    Circuitronix has paid no portion of the amount owed.

           74.    Invoice number CCT-BLD-190510003, with a due date of September 7, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $16,084.64. To date,

    Circuitronix has paid no portion of the amount owed.

           75.    Invoice number CCT-BLD-19051002, with a due date of September 7, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $50,015.61. To date, Circuitronix

    has paid no portion of the amount owed.

           76.    Invoice number CCT-BLD-19051301, with a due date of September 10, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $2,561.48. To date,

    Circuitronix has paid no portion of the amount owed.

           77.    Invoice number CCT-BLD-190514001, with a due date of September 12, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $57,133.31. To date,

    Circuitronix has paid no portion of the amount owed.

           78.    Invoice number CCT-BLD-190514002, with a due date of September 12, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $54,743.50. To date,

    Circuitronix has paid no portion of the amount owed.

           79.    Invoice number CCT-BLD-190514003, with a due date of September 12, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $52,232.43. To date,

    Circuitronix has paid no portion of the amount owed.




                                                  13
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 15 of 34




           80.    Invoice number CCT-BLD-190517001, with a due date of September 14, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $28,836.49. To date,

    Circuitronix has paid no portion of the amount owed.

           81.    Invoice number CCT-BLD-190517002, with a due date of September 14, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $5,693.92. To date,

    Circuitronix has paid no portion of the amount owed.

           82.    Invoice number CCT-BLD-190517003, with a due date of September 14, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $11,725.43. To date,

    Circuitronix has paid no portion of the amount owed.

           83.    Invoice number CCT-BLD-190521001, with a due date of September 18, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $44,392.38. To date,

    Circuitronix has paid no portion of the amount owed.

           84.    Invoice number CCT-BLD-190521002, with a due date of September 18, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $9,934.76. To date,

    Circuitronix has paid no portion of the amount owed.

           85.    Invoice number CCT-BLD-19052101, with a due date of September 18, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $26,473.65. To date,

    Circuitronix has paid no portion of the amount owed.

           86.    Invoice number CCT-BLD-190524001, with a due date of September 21, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $62,248.83. To date,

    Circuitronix has paid no portion of the amount owed.




                                                  14
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 16 of 34




           87.    Invoice number CCT-BLD-190524002, with a due date of September 21, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $27,808.00. To date,

    Circuitronix has paid no portion of the amount owed.

           88.    Invoice number CCT-BLD-190524003, with a due date of September 21, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $27,204.88. To date,

    Circuitronix has paid no portion of the amount owed.

           89.    Invoice number CCT-BLD-190524004, with a due date of September 21, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $74,114.54. To date,

    Circuitronix has paid no portion of the amount owed.

           90.    Invoice number CCT-BLD-190528001, with a due date of September 25, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $63,547.11. To date,

    Circuitronix has paid no portion of the amount owed.

           91.    Invoice number CCT-BLD-19052801, with a due date of September 25, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $21,060.02. To date,

    Circuitronix has paid no portion of the amount owed.

           92.    Invoice number CCT-BLD-19052802, with a due date of September 25, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $1,120.00. To date,

    Circuitronix has paid no portion of the amount owed.

           93.    Invoice number CCT-BLD-190531001, with a due date of September 28, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $36,294.86. To date,

    Circuitronix has paid no portion of the amount owed.




                                                  15
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 17 of 34




           94.    Invoice number CCT-BLD-190531002, with a due date of September 28, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $35,780.80. To date,

    Circuitronix has paid no portion of the amount owed.

           95.    Invoice number CCT-BLD-190531003, with a due date of September 28, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $52,662.34. To date,

    Circuitronix has paid no portion of the amount owed.

           96.    Invoice number CCT-BLD-190604001, with a due date of October 2, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $31,693.18. To date, Circuitronix

    has paid no portion of the amount owed.

           97.    Invoice number CCT-BLD-19060501, with a due date of October 3, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $21,854.08. To date, Circuitronix

    has paid no portion of the amount owed.

           98.    Invoice number CCT-BLD-190606001, with a due date of October 4, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $21,482.70. To date, Circuitronix

    has paid no portion of the amount owed.

           99.    Invoice number CCT-BLD-190606002, with a due date of October 4, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $8,914.20. To date, Circuitronix

    has paid no portion of the amount owed.

           100.   Invoice number CCT-BLD-190611001, with a due date of October 10, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $54,795.59. To date, Circuitronix

    has paid no portion of the amount owed.




                                                   16
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 18 of 34




           101.   Invoice number CCT-BLD-19061201, with a due date of October 10, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $15,300.82. To date, Circuitronix

    has paid no portion of the amount owed.

           102.   Invoice number CCT-BLD-19061202, with a due date of October 10, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $1,262.46. To date, Circuitronix

    has paid no portion of the amount owed.

           103.   Invoice number CCT-BLD-190614001, with a due date of October 12, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $73,181.85. To date, Circuitronix

    has paid no portion of the amount owed.

           104.   Invoice number CCT-BLD-190614002, with a due date of October 12, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $17,608.00. To date, Circuitronix

    has paid no portion of the amount owed.

           105.   Invoice number CCT-BLD-190614003, with a due date of October 12, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $46,367.86. To date, Circuitronix

    has paid no portion of the amount owed.

           106.   Invoice number CCT-BLD-190614004, with a due date of October 12, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $6,484.27. To date, Circuitronix

    has paid no portion of the amount owed.

           107.   Invoice number CCT-BLD-190618001, with a due date of October 16, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $23,488.36. To date, Circuitronix

    has paid no portion of the amount owed.




                                                   17
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 19 of 34




           108.   Invoice number CCT-BLD-190618002, with a due date of October 16, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $69,665.35. To date, Circuitronix

    has paid no portion of the amount owed.

           109.   Invoice number CCT-BLD-190621001, with a due date of October 19, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $48,715.36. To date, Circuitronix

    has paid no portion of the amount owed.

           110.   Invoice number CCT-BLD-190621002, with a due date of October 19, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $23,842.95. To date, Circuitronix

    has paid no portion of the amount owed.

           111.   Invoice number CCT-BLD-19062101, with a due date of October 19, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $29,292.75. To date, Circuitronix

    has paid no portion of the amount owed.

           112.   Invoice number CCT-BLD-19062102, with a due date of October 19, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $10,929.78. To date, Circuitronix

    has paid no portion of the amount owed.

           113.   Invoice number CCT-BLD-190625001, with a due date of October 23, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $66,198.53. To date, Circuitronix

    has paid no portion of the amount owed.

           114.   Invoice number CCT-BLD-190625002, with a due date of October 23, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $17,608.00. To date, Circuitronix

    has paid no portion of the amount owed.




                                                  18
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 20 of 34




           115.   Invoice number CCT-BLD-19062501, with a due date of October 23, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $46,612.89. To date, Circuitronix

    has paid no portion of the amount owed.

           116.   Invoice number CCT-BLD-19062502, with a due date of October 23, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $20,856.76. To date, Circuitronix

    has paid no portion of the amount owed.

           117.   Invoice number CCT-BLD-190628001, with a due date of October 26, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $54,193.31. To date, Circuitronix

    has paid no portion of the amount owed.

           118.   Invoice number CCT-BLD-190628002, with a due date of October 26, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $46,903.32. To date, Circuitronix

    has paid no portion of the amount owed.

           119.   Invoice number CCT-BLD-190628003, with a due date of October 26, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $35,825.04. To date, Circuitronix

    has paid no portion of the amount owed.

           120.   Invoice number CCT-BLD-190628004, with a due date of October 26, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $538.20. To date, Circuitronix has

    paid no portion of the amount owed.

           121.   Invoice number CCT-BLD-190628005, with a due date of October 26, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $29,806.83. To date, Circuitronix

    has paid no portion of the amount owed.




                                                   19
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 21 of 34




           122.   Invoice number CCT-BLD-190702002, with a due date of October 31, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $64,657.60. To date, Circuitronix

    has paid no portion of the amount owed.

           123.   Invoice number CCT-BLD-190702001, with a due date of October 31, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $32,885.33. To date, Circuitronix

    has paid no portion of the amount owed.

           124.   Invoice number CCT-BLD-19070502, with a due date of November 2, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $1,088.18. To date, Circuitronix

    has paid no portion of the amount owed.

           125.   Invoice number CCT-BLD-19070501, with a due date of November 2, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $7,478.58. To date, Circuitronix

    has paid no portion of the amount owed.

           126.   Invoice number CCT-BLD-190705003, with a due date of November 2, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $39,175.23. To date,

    Circuitronix has paid no portion of the amount owed.

           127.   Invoice number CCT-BLD-190705002, with a due date of November 2, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $32,813.86. To date,

    Circuitronix has paid no portion of the amount owed.

           128.   Invoice number CCT-BLD-190705001, with a due date of November 2, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $26,793.00. To date,

    Circuitronix has paid no portion of the amount owed.




                                                   20
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 22 of 34




           129.   Invoice number CCT-BLD-190709002, with a due date of November 6, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $33,597.98. To date,

    Circuitronix has paid no portion of the amount owed.

           130.   Invoice number CCT-BLD-190709001, with a due date of November 6, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $11,973.12. To date,

    Circuitronix has paid no portion of the amount owed.

           131.   Invoice number CCT-BLD-19071202, with a due date of November 9, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $13,657.05. To date, Circuitronix

    has paid no portion of the amount owed.

           132.   Invoice number CCT-BLD-19071201, with a due date of November 9, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $6,942.66. To date, Circuitronix

    has paid no portion of the amount owed.

           133.   Invoice number CCT-BLD-190712003, with a due date of November 9, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $22,877.48. To date,

    Circuitronix has paid no portion of the amount owed.

           134.   Invoice number CCT-BLD-190712002, with a due date of November 9, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $12,291.12. To date,

    Circuitronix has paid no portion of the amount owed.

           135.   Invoice number CCT-BLD-190712001, with a due date of November 9, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $42,998.08. To date,

    Circuitronix has paid no portion of the amount owed.




                                                   21
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 23 of 34




           136.   Invoice number CCT-BLD-19071801, with a due date of November 15, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $5,659.18. To date,

    Circuitronix has paid no portion of the amount owed.

           137.   Invoice number CCT-BLD-190719004, with a due date of November 16, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $60,813.48. To date,

    Circuitronix has paid no portion of the amount owed.

           138.   Invoice number CCT-BLD-190719003, with a due date of November 16, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $66,841.83. To date,

    Circuitronix has paid no portion of the amount owed.

           139.   Invoice number CCT-BLD-190719002, with a due date of November 16, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $41,060.49. To date,

    Circuitronix has paid no portion of the amount owed.

           140.   Invoice number CCT-BLD-190719001, with a due date of November 16, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $43,450.48. To date,

    Circuitronix has paid no portion of the amount owed.

           141.   Invoice number CCT-BLD-19072302, with a due date of November 20, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $1,651.22. To date,

    Circuitronix has paid no portion of the amount owed.

           142.   Invoice number CCT-BLD-19072301, with a due date of November 20, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $58,612.31. To date,

    Circuitronix has paid no portion of the amount owed.




                                                  22
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 24 of 34




           143.   Invoice number CCT-BLD-190723002, with a due date of November 21, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $25,522.00. To date,

    Circuitronix has paid no portion of the amount owed.

           144.   Invoice number CCT-BLD-190723001, with a due date of November 21, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $34,325.03. To date,

    Circuitronix has paid no portion of the amount owed.

           145.   Invoice number CCT-BLD-190726003, with a due date of November 23, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $25,937.08. To date,

    Circuitronix has paid no portion of the amount owed.

           146.   Invoice number CCT-BLD-190726002, with a due date of November 23, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $67,953.78. To date,

    Circuitronix has paid no portion of the amount owed.

           147.   Invoice number CCT-BLD-190726001, with a due date of November 23, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $19,050.61. To date,

    Circuitronix has paid no portion of the amount owed.

           148.   Invoice number CCT-BLD-190730002, with a due date of November 27, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $67,206.09. To date,

    Circuitronix has paid no portion of the amount owed.

           149.   Invoice number CCT-BLD-190730001, with a due date of November 27, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $33,429.50. To date,

    Circuitronix has paid no portion of the amount owed.




                                                  23
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 25 of 34




           150.   Invoice number CCT-BLD-190802001, with a due date of November 30, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $20,014.47. To date,

    Circuitronix has paid no portion of the amount owed.

           151.   Invoice number CCT-BLD-190802002, with a due date of November 30, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $9,291.95. To date,

    Circuitronix has paid no portion of the amount owed.

           152.   Invoice number CCT-BLD-190802003, with a due date of November 30, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $8,761.20. To date,

    Circuitronix has paid no portion of the amount owed.

           153.   Invoice number CCT-BLD-19080201, with a due date of November 30, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $2,124.26. To date,

    Circuitronix has paid no portion of the amount owed.

           154.   Invoice number CCT-BLD-19080202, with a due date of November 30, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $690.25. To date, Circuitronix

    has paid no portion of the amount owed.

           155.   Invoice number CCT-BLD-19080601, with a due date of December 4, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $7,971.63. To date, Circuitronix

    has paid no portion of the amount owed.

           156.   Invoice number CCT-BLD-19080602, with a due date of December 4, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $8,827.64. To date, Circuitronix

    has paid no portion of the amount owed.




                                                   24
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 26 of 34




           157.   Invoice number CCT-BLD-190806001, with a due date of December 4, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $17,074.40. To date, Circuitronix

    has paid no portion of the amount owed.

           158.   Invoice number CCT-BLD-190806002, with a due date of December 4, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $17,225.33. To date, Circuitronix

    has paid no portion of the amount owed.

           159.   Invoice number CCT-BLD-190809003, with a due date of December 7, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $7,540.86. To date, Circuitronix

    has paid no portion of the amount owed.

           160.   Invoice number CCT-BLD-190809002, with a due date of December 7, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $14,071.26. To date, Circuitronix

    has paid no portion of the amount owed.

           161.   Invoice number CCT BLD 190809001, with a due date of December 7, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $30,497.32

           162.   Invoice number CCT-BLD-190814002, with a due date of December 12, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $26,894.96. To date,

    Circuitronix has paid no portion of the amount owed.

           163.   Invoice number CCT-BLD-190814001, with a due date of December 12, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $15,163.33. To date,

    Circuitronix has paid no portion of the amount owed.




                                                   25
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 27 of 34




           164.   Invoice number CCT-BLD-19081501, with a due date of December 13, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $4,776.00. To date, Circuitronix

    has paid no portion of the amount owed.

           165.   Invoice number CCT-BLD-19081502, with a due date of December 13, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $344.24. To date, Circuitronix has

    paid no portion of the amount owed.

           166.   Invoice number CCT-BLD-190816001, with a due date of December 15, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $9,033.54. To date,

    Circuitronix has paid no portion of the amount owed.

           167.   Invoice number CCT-BLD-190816002, with a due date of December 15, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $30,015.40. To date,

    Circuitronix has paid no portion of the amount owed.

           168.   Invoice number CCT-BLD-190816003, with a due date of December 15, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $5,127.75. To date,

    Circuitronix has paid no portion of the amount owed.

           169.   Invoice number CCT-BLD-190820002, with a due date of December 18, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $44,325.19. To date,

    Circuitronix has paid no portion of the amount owed.

           170.   Invoice number CCT-BLD-190820001, with a due date of December 18, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $9,922.37. To date,

    Circuitronix has paid no portion of the amount owed.




                                                   26
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 28 of 34




           171.   Invoice number CCT-BLD-19082201, with a due date of December 20, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $17,595.28. To date, Circuitronix

    has paid no portion of the amount owed.

           172.   Invoice number CCT-BLD-19082202, with a due date of December 20, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $345.60. To date, Circuitronix has

    paid no portion of the amount owed.

           173.   Invoice number CCT-BLD-190823001, with a due date of December 21, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $6,906.20. To date,

    Circuitronix has paid no portion of the amount owed.

           174.   Invoice number CCT-BLD-190823002, with a due date of December 21, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $14,948.12. To date,

    Circuitronix has paid no portion of the amount owed.

           175.   Invoice number CCT-BLD-190823003, with a due date of December 21, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $5,461.62. To date,

    Circuitronix has paid no portion of the amount owed.

           176.   Invoice number CCT-BLD-190827002, with a due date of December 25, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $33,390.66. To date,

    Circuitronix has paid no portion of the amount owed.

           177.   Invoice number CCT-BLD-190827001, with a due date of December 25, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $50,170.39. To date,

    Circuitronix has paid no portion of the amount owed.




                                                   27
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 29 of 34




           178.   Invoice number CCT-BLD-19083001, with a due date of December 28, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $22,686.30. To date, Circuitronix

    has paid no portion of the amount owed.

           179.   Invoice number CCT-BLD-190830003, with a due date of December 28, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $8,526.00. To date,

    Circuitronix has paid no portion of the amount owed.

           180.   Invoice number CCT-BLD-190830002, with a due date of December 28, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $42,785.96. To date,

    Circuitronix has paid no portion of the amount owed.

           181.   Invoice number CCT-BLD-190830001, with a due date of December 28, 2019,

    was issued by Benlida to Circuitronix, with an invoiced amount of $14,631.12. To date,

    Circuitronix has paid no portion of the amount owed.

           182.   Invoice number CCT-BLD-19083002, with a due date of December 28, 2019, was

    issued by Benlida to Circuitronix, with an invoiced amount of $1,202.58. To date, Circuitronix

    has paid no portion of the amount owed.

           183.   Invoice number CCT-BLD-190903002, with a due date of January 1, 2020, was

    issued by Benlida to Circuitronix, with an invoiced amount of $28,390.95. To date, Circuitronix

    has paid no portion of the amount owed.

           184.   Invoice number CCT-BLD-190903001, with a due date of January 1, 2020, was

    issued by Benlida to Circuitronix, with an invoiced amount of $41,424.89. To date, Circuitronix

    has paid no portion of the amount owed.




                                                   28
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 30 of 34




           185.   Invoice number CCT-BLD-190906003, with a due date of January 4, 2020, was

    issued by Benlida to Circuitronix, with an invoiced amount of $22,360.32. To date, Circuitronix

    has paid no portion of the amount owed.

           186.   Invoice number CCT-BLD-190906002, with a due date of January 4, 2020, was

    issued by Benlida to Circuitronix, with an invoiced amount of $40,052.74. To date, Circuitronix

    has paid no portion of the amount owed.

           187.   Invoice number CCT-BLD-190906001, with a due date of January 4, 2020, was

    issued by Benlida to Circuitronix, with an invoiced amount of $8,608.75. To date, Circuitronix

    has paid no portion of the amount owed.

           188.   Invoice number CCT-BLD-19090602, with a due date of January 4, 2020, was

    issued by Benlida to Circuitronix, with an invoiced amount of $4,960.68. To date, Circuitronix

    has paid no portion of the amount owed.

           189.   Invoice number CCT-BLD-19090601, with a due date of January 4, 2020, was

    issued by Benlida to Circuitronix, with an invoiced amount of $7,960.00. To date, Circuitronix

    has paid no portion of the amount owed.

           190.   Invoice number CCT-BLD-19091001, with a due date of January 8, 2020, was

    issued by Benlida to Circuitronix, with an invoiced amount of $49,895.25. To date, Circuitronix

    has paid no portion of the amount owed.

           191.   Invoice number CCT-BLD-19091002, with a due date of January 8, 2020, was

    issued by Benlida to Circuitronix, with an invoiced amount of $2,150.80. To date, Circuitronix

    has paid no portion of the amount owed.




                                                   29
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 31 of 34




              192.   Invoice number CCT-BLD-190910001, with a due date of January 8, 2020, was

    issued by Benlida to Circuitronix, with an invoiced amount of $21,782.91. To date, Circuitronix

    has paid no portion of the amount owed.

              193.   Invoice number CCT-BLD-190910002, with a due date of January 8, 2020, was

    issued by Benlida to Circuitronix, with an invoiced amount of $17,421.40. To date, Circuitronix

    has paid no portion of the amount owed.

                                                      ***
              194.   As of the date of this complaint, defendant Circuitronix has failed to pay

    $5,303,213.21.

              195.   A total balance of $5,303,213.21 plus interest at the statutory rate remains due.

                                 First Cause of Action: Breach of Contract
              196.   Plaintiff repeats and re-alleges the foregoing paragraphs as if set forth here at full

    length.

              197.   In exchange for the circuit boards manufactured by plaintiff Benlida and sold to

    defendant Circuitronix, the latter agreed to pay the former therefor.

              198.   Plaintiff Benlida performed its obligations under the contract by delivering such

    circuit boards to defendant Circuitronix at the latter’s designated place of delivery.

              199.   Defendant Circuitronix received the shipments and accepted delivery of the

    goods.

              200.   Plaintiff Benlida properly and correctly invoiced defendant Circuitronix for such

    goods.




                                                       30
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 32 of 34




              201.   Defendant Circuitronix failed to make full payment for such goods,

    notwithstanding plaintiff Benlida’s timely demand for payment of the debt due.

              202.   By reason of the aforesaid, plaintiff Benlida sustained damages in the amount of

    $5,303,213.21 plus interest at the statutory rate and costs.

                                 Second Cause of Action: Account Stated
              203.   Plaintiff repeats and re-alleges the foregoing paragraphs as if set forth here at full

    length.

              204.   Defendant Circuitronix expressly agreed to purchase the aforesaid goods from

    plaintiff Benlida.

              205.   Defendant Circuitronix expressly agreed to pay the amounts specified in the

    invoices.

              206.   Plaintiff Benlida delivered the aforesaid goods as specified in the invoices.

              207.   Plaintiff Benlida presented the accounts stated by sending the invoices to

    defendant Circuitronix, which constituted the bill for the goods delivered.

              208.   Plaintiff Benlida’s invoices are correct and accurate as they reflect the dollar

    amounts agreed to by Circuitronix for the purchase of the goods.

              209.   Defendant Circuitronix accepted delivery of the goods.

              210.   The goods were free of defects.

              211.   The goods conformed to the contract specifications.

              212.   Defendant Circuitronix received the invoices from plaintiff Benlida as a bill for

    the sale of the delivered goods without objection.


                                                       31
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 33 of 34




            213.    Defendant Circuitronix retained the invoices without objection as to the stated

    amounts contained therein.

            214.    Defendant Circuitronix has failed to remit payment of the debt although it has

    been in possession of the invoices beyond a reasonable amount of time.

            215.    Although plaintiff Benlida made a written demand for payment of the amount

    due, defendant Circuitronix remains delinquent in providing payment.

            216.    By reason of the aforesaid, plaintiff Benlida has sustained damages in the amount

    of $5,303,213.21, plus interest at the statutory rate and costs, and, based upon the cause of action

    in account stated, plaintiff Benlida is entitled to a judgment against defendant Circuitronix for

    having failed to pay the debt that was properly billed, pursuant to the invoices, which invoices

    were timely sent in due course for the purchase of the goods that plaintiff Benlida delivered.



                                         Claim for Attorneys’ Fees
            217.    The March 1, 2012 contract between Benlida and Circuitronix provides that the

    prevailing party in any litigation is entitled to recover reasonable attorneys’ fees.

            218.    Plaintiff Benlida therefore reserves to such time as it has been determined to be

    the prevailing party the right to request its attorneys fees.

                                                Jury Demand
            219.    Plaintiff Benlida demands a trial by jury as to all issues so triable.

                                                      ***




                                                      32
Case 0:21-cv-60125-RNS Document 15-3 Entered on FLSD Docket 04/12/2021 Page 34 of 34




           WHEREFORE, plaintiff Plaintiff Jiangmen Benlida Printed Circuit Co., Ltd. demands

    judgment against defendant Circutronix LLC (a) for $5,303,213.21; (b) for prejudgment interest

    at the statutory rate from the date of loss, plus costs; and (c) for reasonable attorneys’ fees; and

    (d) for such other and further relief as this court deems proper and just.

    Dated: New York, New York                                      MAZZOLA LINDSTROM LLP
           October ___, 2020
                                                                   __________________________
                                                                           Jean-Claude Mazzola
                                                                   Attorneys for plaintiff
                                                                   1350 Avenue of the Americas, 2nd Floor
                                                                   New York, NY 10019
                                                                   Tel: (646) 216-8585
                                                                   jeanclaude@mazzolalindstrom.com




                                                      33
